internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi br 1-plr-143419-01 date date x a b date date this letter responds to a letter dated date and subsequent correspondence written on behalf of x a and b requesting a ruling under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations that b be granted an extension of time for making an election to be disregarded as an entity separate from its owner for federal tax purposes facts according to the information submitted x a domestic_corporation purchased the stock of a a foreign company on date b is a subsidiary of a x a and b intended that b be disregarded as an entity separate from its owner as of date however form_8832 entity classification election was not timely filed law and analysis section b classifies eligible foreign entities for federal tax purposes this section classifies any foreign eligible_entity whose members all have limited_liability as an association unless the entity elects otherwise sec_301_7701-3 allows an entity to elect to change its classification by filing form_8832 entity classification election with the service_center designated on that form sec_301_7701-3 provides that all such elections become effective on the date specified by the entity on form_8832 or on the date filed if no plr-143419-01 effective date is specified the specified effective date must not be earlier than days prior to the filing_date of form_8832 nor later than twelve months after that filing_date sec_301_9100-1 gives the commissioner discretion to grant reasonable extensions of time to make regulatory elections under the rules of sec_301_9100-2 and sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register or a notice published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic_extension of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based solely on the facts submitted and the representations made we conclude that b has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 as a result b is granted an extension of time of sixty days from the date of this letter to file a properly executed form_8832 with the appropriate service_center effective date a copy of this letter should be attached to the election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning the tax consequences which may result from the application of the step_transaction_doctrine to the election and purchase this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the powers of attorney on file with this office copies of this letter are being sent to x and to b’s authorized representative s paul f kugler sincerely associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
